DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 31 October 2022. 
Claims 21-28 are new. Claims 1-11 and 17-20 were amended. Claims 1-28 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17, which is representative of claims 1,9, and 21, recites in part a method comprising: obtaining (A) contextual data and (B) validated in-tab totals, the validated in-tab totals corresponding to a number of meters in a location that have transmitted metering data within a threshold duration of time; filtering at least one of the contextual data based on the location; and determining a model using filtered contextual data and the validated in-tab totals, the model to predict at least one of an in-tab total or an in-tab drop for the location based on input contextual data corresponding to the location. These limitations set forth a concept of developing a model for predicting the quality of audience measurement data. Predicting the quality of audience measurement data is a form of marketing or advertising analysis, and as such is a marketing or advertising activity. Thus the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate any recited abstract idea into a practical application. Claim 1 recites the additional element of an apparatus comprising an interface and various functionally defined “circuitry”. Claim 9 recites the additional element a computer readable storage medium. Claim 21 recites an apparatus comprising; a memory instructions; and processor circuitry. These additional elements are recited at an extreme level of generality, and are interpreted as generic computing devices which are used to implement the abstract idea. The 2019 PEG indicates that using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of obtaining data from a server. This additional element reflects no improvement to technology, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked computing devices. As such this additional element does not integrate the abstract idea into a practical application. The claims further recite training a model. This limitation amounts to an instruction to implement the model development with a computer. As previously noted, the 2019 PEG indicates that using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving computing devices networked to other computing devices. As such the combination of additional elements does not integrate the abstract idea into a practical application. Because the additional elements, individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which amount to instructions to implement the abstract idea with a computing device. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computing device. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of obtaining data from a server. However, per MPEP 2106, the courts have recognized data from over a network to be a routine and conventional computer function. As such, this additional element does not amount to significantly more, either individually or in combination with the prior computing device additional elements. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-8, 10-16, 18-20, and 22-28 further narrow the abstract idea, but the claims continue to recite an abstract idea. Claims 4-8 recite functionally defined “circuitry” which are interpreted as part of the generic computing device additional element already addressed above. The remaining claims recite no further additional elements. The previously identified additional elements, individually and as a combination, do not integrate the narrowed abstract idea into a practical application for reasons similar to those explained above. Therefore these claims continue to be directed to an abstract idea. The previously identified additional elements, individually and as a combination, do not amount to significantly more than the narrowed abstract idea for reasons similar to those explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, 17-20, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2018/0285957 A1) in view of Arbitron (A Guide to Understanding and Using PPM Data).

Regarding Claim 1, 9, 17, and 21: Ng discloses an apparatus comprising: 
an interface to obtain (A) contextual data obtained from a server and (B) validated data, the validated totals corresponding to a number of events in a location within a threshold duration of time (Referring to FIG. 2, the recommendation system 100 can retrieve training data pertaining to the online marketplace (205). The historical data can be received by the recommendation system 100 from a network system that implements the online marketplace. The training data can correspond to information regarding past bidding transactions (e.g., past bids, past transactions, past purchases, etc.) or to information regarding past non-bidding activities (e.g., a user's search of assets, a users' saving of an asset, etc.). Each training data record can be associated with a user and an asset. For instance, a record relating to a past bid is associated with the bidding user and the asset on which the bidding user placed the bid. See at least [0048]. Also: the recommendation system 100 can include a network system interface 105 to communicate, over network(s) See at least [0035] and Fig. 1). 
filter circuitry to filter at least one of the contextual data based on the location (In certain implementations, machine-learned models can be geographically-specific. For instance, one model can be generated for the San Francisco Bay Area and another model can be generated for New York City. This can be achieved by segregating or filtering the training data by the geographic region associated with each historical record (e.g., location of the asset viewed, location of the asset bid on, location of the user, etc.). In this manner, only training data relevant to a particular geographic region can be used to generate the machine-learned model corresponding to that particular geographic region. In many instances, correlations between user-asset attributes and bidding activity can be different from one geographic region to the next. For example, in New York City, there may be a strong correlation between properties' proximity to mass transit hubs (e.g., subway stations) and bidding activity. In contrast, in Los Angeles, such a correlation may not exist. Thus, by separately creating separate machine-learned models for each geographical region, the recommendation system 100 can generate machine-learned models that are better tailored to each particular geographical region. See at least [0051]. Also: Computer system 500 includes at least one processor 504 for processing information. See at least [0075]). 
model training circuitry to train a model using filtered contextual data and the validated data, the model training circuitry to train the model to predict results for the location based on input contextual data corresponding to the location (At step 215, the recommendation system 100 generates a machine-learned model using the training data. See at least [0050]. Also: only training data relevant to a particular geographic region can be used to generate the machine-learned model corresponding to that particular geographic region. See at least [0051]. Also: generate machine-learned models (e.g., random forest model, neural network, etc.) that can render predictions regarding future user behavior. For instance, the models can output user-asset propensity scores that correspond to likelihoods users will submit bids assets. See at least [0036]. Also: According to embodiments, the recommendation system 100 can determine user-asset propensity scores (225) by applying the received user data and asset data as inputs to the machine-learned models generated at step 215. See at least [0053]. Also: Computer system 500 includes at least one processor 504 for processing information. See at least [0075]).
a non-transitory computer readable storage medium (The storage device 510, such as a magnetic disk or optical disk, is provided for storing information and instructions. See at least [0075])
a memory; instructions; and processor circuitry (FIG. 5 is a block diagram that illustrates a computer system upon which embodiments described herein may be implemented. See at least [0074] and Fig. 5. Also: The memory 506 may also include a read only memory (ROM) or other static storage device for storing static information and instructions for processor 504. See at least [0075]). 

Ng does not explicitly disclose validated in-tab totals, the validated in-tab totals corresponding to a number of meters in a location that have transmitted metering data within a threshold duration of time or training the model to estimate an int-tab total. 
	Arbitron teaches validated in-tab totals, the validated in-tab totals corresponding to a number of metrics that have transmitted metering data within a threshold duration of time (“In-Tab (Usable Sample) The panelist’s data that are included in the calculation of the PPM audience estimates. To be included, adults 18+ must carry the meter for a minimum of eight hours in a day and panelists aged 6-17 must carry the meter for a minimum of five hours in a day.” Page 3. Also: “Average Weekly In-Tab Panelists These are the panelists who meet the Average Daily In-Tab requirement at least six days out of the seven-day survey week. Average Weekly In-Tab is the basis for Average Weekly PPM Cume calculations.” Page 4. Also: “A market’s compliance rate is determined by dividing the number of In-Tab panelists by the number of In-Tab panelists plus the number of panelists who did not meet the minimum compliance standard.” Page 16. Also: “DDI is calculated as follows: Demo or Geo Average Daily In-Tab = Designated Delivery Index Demo or Geo Population Percent x Average Daily Target”. Page 17. Also: “In-Tab Rate The percentage of installed PPM panelists who carry their meters for a sufficient amount of time to be included in the audience tabulations (In-Tab) for that day. To be considered “In-Tab,” the minimum amount of time the meter must be in motion is eight hours for Adults 18+ and five hours for Children 6-17. The In-Tab rate is calculated by dividing the number of In-Tab panelists by the total number of installed panelists. In-Tab Panelists = In-Tab Rate Total Number of Installed Panelists” Page 18). 
	Ng provides a data analysis systems which generates location specific models to make marketing related predictions for that location based on contextual data, which differs from the claimed invention by the substitution of Ng’s prediction of bidding results for in-tab totals. Arbitron demonstrates that the prior art already knew of in-tab totals. One of ordinary skill in the art could have trivially substituted the validated in-tab data of Arbitron into the data analysis system of Ng. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which could predict in-tab totals from contextual information. Further, one of ordinary skill in the art would have recognized that such a substitution would allow them to produce estimated in-tab totals and thus calculate various estimate performance metrics of Arbitron, which could be done more quickly than producing full sets of in-tab data. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron. 

Regarding Claim 2, 10, 18, 22: Ng in view of Arbitron teaches the above limitations. Additionally, Ng discloses wherein the contextual data includes information that may result in a meter dropping out-of-tab (The set of user-asset attributes can include any characteristic regarding the user and/or the asset for which data or information is maintained by the online marketplace and/or the recommendation system. Some user-asset attributes can be associated with a user. For example, one user-asset attribute can be a home address of the user. Another user-asset attribute can be the user's stated preference in assets (e.g., the number of preferred bathrooms). Other user-asset attributes associated with the user can include the number of times the user has logged into the online marketplace within a period of time (e.g., within the past ten days). See at least [0016]). 

Regarding Claim 3, 11, 19, and 23: Ng in view of Arbitron teaches the above limitations. Additionally, Ng discloses wherein the threshold duration of time is a first threshold duration of time, and the contextual data is obtained within a second threshold duration of time from when the validated data were obtained (Referring to FIG. 2, the recommendation system 100 can retrieve training data pertaining to the online marketplace (205). The historical data can be received by the recommendation system 100 from a network system that implements the online marketplace. The training data can correspond to information regarding past bidding transactions (e.g., past bids, past transactions, past purchases, etc.) or to information regarding past non-bidding activities (e.g., a user's search of assets, a users' saving of an asset, etc.). Each training data record can be associated with a user and an asset. For instance, a record relating to a past bid is associated with the bidding user and the asset on which the bidding user placed the bid. See at least [0048]. Also: the recommendation system 100 can include a network system interface 105 to communicate, over network(s) See at least [0035] and Fig. 1).

Regarding Claim 4, 12, 20, and 24: Ng in view of Arbitron teaches the above limitations. Additionally, Ng discloses model implementation circuitry to implement the model to predict the results for the location based on the input contextual data corresponding to the location; report generation circuitry to generate a report including the predicted results; and the interface to transmit the report (only training data relevant to a particular geographic region can be used to generate the machine-learned model corresponding to that particular geographic region. See at least [0051]. Also: generate machine-learned models (e.g., random forest model, neural network, etc.) that can render predictions regarding future user behavior. For instance, the models can output user-asset propensity scores that correspond to likelihoods users will submit bids assets. See at least [0036]. Also: According to embodiments, the recommendation system 100 can determine user-asset propensity scores (225) by applying the received user data and asset data as inputs to the machine-learned models generated at step 215. See at least [0053]. Also:  In various aspects, the recommendation system 100 can generate recommendations based on the determined user-asset propensity scores (230). The recommendation system 100 can store the computed user-asset propensity scores in a database (e.g., database 140 of FIG. 1) and can query the database for user-asset propensity scores based on administrator input to generate a recommendation. For example, the administrator may input an asset ID identifying a particular asset for sale on the online marketplace. In response, the recommendation system 100 can query the database to obtain all user-asset propensity scores relevant to the particular asset. The recommendation system 100 can then generate a recommendation based on the relevant user-asset propensity scores obtained in response to the query. As an example, the administrator can receive, in response to the input of the asset ID identifying the particular asset, a recommendation comprising a list of users who are determined by the recommendation system 100 to be most likely interested in the particular asset. The list of users can be ranked based on their respective user-asset propensity scores. Furthermore, the list of users can be filtered (e.g., based on certain user-asset attributes). Similarly, the administrator can input a user ID identifying a particular user to obtain a recommendation comprising a list of assets the particular user is most likely interested in, as determined by the respective user-asset propensity scores. Examples provide that the recommendation system 100 can further generate reports based on user-asset propensity scores. See at least [0054] and Fig. 1). 
	Ng does not explicitly disclose where the report is generated when the predicted in-tab total is below a threshold. However, Arbitron teaches a condition of an in-tab total is below a threshold (“Target In-Tab Rate Not all PPM panelists can be expected to wear a meter every day or be counted every day in a survey period, so Arbitron has placed enough meters to ensure that a 75% Daily In-Tab Rate on a P6+ basis will create a statistically reliable sample.” Page 19). 
	Ng and Arbitron suggests a data analysis systems which predicts in-tab data and generates a report, upon which the claimed invention’s generation of a report based on the totals being below a threshold. However, Arbitron demonstrates that the prior art already knew of the in-tab total being below a threshold was a problem. One of ordinary skill in the art could have easily applied this understand of Arbitron to the report generation of Ng as the basis for the report generation. Further, one of ordinary skill in the art would have recognized that such an application of Arbitron would have resulted in an improved system which would generate a report when the in-tab totals are insufficient to create a statistically reliable sample. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron.

Claims 5, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2018/0285957 A1) in view of Arbitron (A Guide to Understanding and Using PPM Data), and further in view of Kuehner et al. (US 2019/0095492 A1). 

Regarding Claim 5, 13, and 25: Ng in view of Arbitron teaches the above limitations. Ng does not appear to disclose wherein the filter circuitry is to determine an actual in-tab total for the location, the report generation circuitry to compare the actual in-tab total to the predicted in-tab total. 
	However, Kuehner teaches determine an actual data, the report generator to compare the actual data to the predicted data (In some aspects, the disclosed technologies can include, and be facilitated by, receiving signals from components associated with a production process. For example, a production process may be carried out using one or more machines or in association with one or more computing devices. Signals from a machine or computing device may be used to determine current values for input elements 125 or output elements 120 associated with a particular process step with which the machine or computing device is associated. Signals received from a machine or computing device may also be used to determine events, such as events which may be used to execute, including automatically, queries and reports of actual values, including reports that compare actual values to expected or predicted values (e.g., associated with planning data). See at least [0037]. Also: The application 216 can include a comparison engine 240. The comparison engine 240 can be used (including being called by the reporting engine 236) to generate data comparing planned or estimated input element or output element data with actual input or output element data. In cases where the planned input elements and output elements are calculated and tracked at the level of data sources 224, comparison results of the comparison engine 240 can be provided on the level of data sources 224, as well as at the level of subcenters 228 and the production center 204 overall. See at least [0050]).
Ng and Arbitron suggests a data analysis systems which provides reports, upon which the claimed invention’s comparison of predicted totals with actual total can be seen as an improvement. However, Kuehner demonstrates that the prior art already knew of comparing predicted data with actual data. One of ordinary skill in the art could have trivially applied the techniques of Kuehner to the system of Ng and Arbitron. Further, one of ordinary skill in the art would have recognized that such an application of Kuehner would have resulted in an improved system which could provide metrics relating to the accuracy of the predicted totals. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron and Kuehner. 

Claims 6, 7, 14, 15, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2018/0285957 A1) in view of Arbitron (A Guide to Understanding and Using PPM Data), and further in view of Kuehner et al. (US 2019/0095492 A1) and Krishnan et al. (US 2019/0361760 A1).

Regarding Claim 6, 14, and 26: Ng in view of Arbitron and Kuehner teaches the above limitations. Ng does not appear to disclose a problem mitigation circuitry to identify a technical issue with a meter of the meters when the predicted in-tab total is lower than the actual in-tab total. However, Krishnan teaches a problem mitigator to identify a technical issue of a device (Some implementations described herein provide a problem detection platform that is capable of analyzing millions, billions, or more electronic issue tickets for millions, billions, or more issues across thousands, millions, or more computing devices to identify possible underlying problems across the computing devices. In this way, the problem detection platform may detect and/or remedy possible underlying problems that may be causing the issues for the computing devices. See at least [0013]). 
	Ng, Arbitron, and Kuehner suggests a data analysis systems which reports when the estimated in-tab totals are below a threshold, upon which the claimed invention’s identification of a problem can be seen as an improvement. However, Krishnan demonstrates that the prior art already knew of automatically identifying and fixing problems in devices. One of ordinary skill in the art could have trivially applied the techniques of Krishnan to the meters of Ng, Arbitron, and Kuehner. Further, one of ordinary skill in the art would have recognized that such an application of Krishnan would have resulted in an improved system which would be more likely to have functioning data collection devices. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron, Kuehner, and Krishnan. 

Regarding Claim 7, 15, and 27: Ng in view of Arbitron and Kuehner teaches the above limitations. Ng does not appear to disclose a problem mitigation circuitry to mitigate a technical issue with a meter of the meters when the predicted in-tab total is lower than the actual in-tab total. However, Krishnan teaches a problem mitigator to mitigate a technical issue with a device (Some implementations described herein provide a problem detection platform that is capable of analyzing millions, billions, or more electronic issue tickets for millions, billions, or more issues across thousands, millions, or more computing devices to identify possible underlying problems across the computing devices. In this way, the problem detection platform may detect and/or remedy possible underlying problems that may be causing the issues for the computing devices. See at least [0013]). 
Ng, Arbitron, and Kuehner suggests a data analysis systems which reports when the predicted in-tab totals are below a threshold, upon which the claimed invention’s identification of a problem can be seen as an improvement. However, Krishnan demonstrates that the prior art already knew of automatically identifying and fixing problems in devices. One of ordinary skill in the art could have trivially applied the techniques of Krishnan to the meters of Ng, Arbitron, and Kuehner. Further, one of ordinary skill in the art would have recognized that such an application of Krishnan would have resulted in an improved system which would be more likely to have functioning data collection devices. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron, Kuehner, and Krishnan.

Claims 8, 16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2018/0285957 A1) in view of Arbitron (A Guide to Understanding and Using PPM Data), and further in view of Venkatraman et al. (US 2020/0320381 A1).

Regarding Claim 8, 16, and 28: Ng in view of Arbitron teaches the above limitations. As previously noted, Ng discloses a model used to determine the estimation (At step 215, the recommendation system 100 generates a machine-learned model using the training data. See at least [0050]. Also: only training data relevant to a particular geographic region can be used to generate the machine-learned model corresponding to that particular geographic region. See at least [0051]. Also: generate machine-learned models (e.g., random forest model, neural network, etc.) that can render predictions regarding future user behavior. For instance, the models can output user-asset propensity scores that correspond to likelihoods users will submit bids assets. See at least [0036]. Also: According to embodiments, the recommendation system 100 can determine user-asset propensity scores (225) by applying the received user data and asset data as inputs to the machine-learned models generated at step 215. See at least [0053]). However, Ng does not appear to disclose an explainability determination circuitry to determine explainability information identifying a factor that the model relied on. 
	Venkatraman teaches an explainability determination circuitry to determine explainability information identifying a factor that the model relied on (At block 310, the machine learning model selected at block 308 can be used to provide factors used by the selected machine learning model to generate results for explaining the corresponding generated results of a DNN. In some embodiments, the provided factors may be ranked according to their corresponding weights before being presented. For example, only the top 3 factors with the highest feature weights in the machine learning model may be presented. See at least [0064]). 
	Ng and Arbitron suggests a data analysis systems which uses trained models to generate data predictions, upon which the claimed invention’s explanation of a trained model’s factors can be seen as an improvement. However, Venkartraman demonstrates that the prior art already knew of determining the factors that a model uses to produce results. One of ordinary skill in the art could have easily applied the techniques of Venkartraman to the trained model of Ng and Arbitron. Further, one of ordinary skill in the art would have recognized that having an explanation for the factors used by the model would have increased trust in the model’s predictions ([0001]). As such, the claimed invention the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ng and the teachings of Arbitron and Venkartraman. 

Response to Arguments
Examiner’s Note Regarding 112(f) interpretation of claims: Applicant’s amendments filed 31 October 2022 now prevent the claims from being interpreted under 112(f). 

Examiner’s Note Regarding 101 Rejection: Applicant has elected to participate in the Deferred Subject Matter Eligibility Response pilot program.

Applicant’s Argument Regarding 112(b) Rejections of claims 1-8, 10, 11, 18, and 19: The 112(b) is moot in view of the amendments to claims 1-8. 
Examiner’s Response: Applicant's amendments filed 31 October 2022 have been fully considered, and they resolve the 112(b) rejections. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: The training data of Ng does not include both contextual data and validated totals corresponding to a number of events in a location. 
Examiner’s Response: Applicant's arguments filed 31 October 2022 have been fully considered but they are not persuasive. Applicant does not explain the basis for their assertion. Examiner notes that one of ordinary skill in the art would understand that for a machine learning model that uses an input to predict an output, that the training data for such a model would include input data and validated output data. Thus one of ordinary skill in the art would understand the training data of Ng to include contextual data and validated totals corresponding to a number of events in a location. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 2 August 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-11-02